DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 32-35, 38-39 and 41 (items A., B., C., D., E., F. and G. at par. 1-2 of the 02/17/2022 Office action) are withdrawn in light of applicant’s 05/16/2022 amendments.
The rejection of claim 39 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 3-5 of the 02/17/2022 Office action), is withdrawn in light of applicant’s 05/16/2022 amendments.
The rejection of claims 25-26, 32-36 and 38-39 under 35 U.S.C. § 102 (a)(1) by YU (WO 2005/085178 A1, Publ. Sep. 15, 2005; on 09/25/2018 IDS; hereinafter, “Yu”) (at par. 6-11 of the 02/17/2022 Office action), is withdrawn in light of applicant’s 05/16/2022 amendments, as well as the reasons for allowance, discussed below.
The rejection of claims 25-40 and 43 under 35 USC § 103 over YU, in view of PIMPLASKAR (WO 2013/142093 A1, Publ. Sep. 26, 2013; on 09/25/2018 IDS; hereinafter, “Pimplaskar”) and OCHIAI (US 2009/0074861 A1, Publ. Mar. 19, 2009; on 09/25/2018 IDS; hereinafter, “Ochiai”) (at par. 12-19 of the 02/17/2022 Office action), is withdrawn in light of applicant’s 05/16/2022 amendments, as well as the reasons for allowance, discussed below.
The rejection of claims 25-26, 32-36, 38-39 and 41-42 under 35 USC § 103 over YU (at par. 20-22 of the 02/17/2022 Office action), is withdrawn in light of applicant’s 05/16/2022 amendments, as well as the reasons for allowance, discussed below.

EXAMINER’S AMENDMENT
Claims 44-53 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with JANET I. CORD (Reg. No. 33,778) on May 21, 2022.
The claims are amended as follows:
[...]
52.	(Currently Amended) A compound: metal complex (IV) of the following formula;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein ‘M’ is a metal selected from Cu2+, Ni2+, and Zn2+; and R1 is selected from a group consisting of hydrogen, unsubstituted alkyl, substituted alkyl, cycloalkyl, aryl, heterocyclic and protecting group.

53.	(Currently Amended) The compound according to claim 41, wherein M is Ni2+ and R1 is ethyl: represented as Nickel complex (IVa) of the following formula;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is YU (WO 2005/085178 A1, Publ. Sep. 15, 2005; on 09/25/2018 IDS; hereinafter, “Yu”; of record).  Yu is idrected to a method of preparing optically active serine derivative.  Yu, title & abstract.  In this regard, Yu teaches that L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine or droxidopa is obtained by a process, wherein “high optically pure droxidopa” (Yu, par. [8]) is “filtrated and washed with ethanol and ether”:
[62]	Example 6. Synthesis of L-threo-(2S 3R)-3-(3 4-dihydroxyphenynserine)
[63]	7 g (18 mmol) of L-threo-3-(3,4-dibenzyloxyphenyl)serine was suspended in 400 mL of ethanol, and 100 mL of cone. HCl and 600 mg of 10% of Pd/C was added into the reaction mixture, and stirred under the pressure of l-2atm hydrogen.  The reaction mixture was filtrated to remove Pd/C.  The filtrate was concentrated, dissolved in ethanol, and adjusted to pH 5 using a mixture of diethylamine and ethanol.  The reaction mixture was stirred for 24 hours at 0 °C .  The resulting solid product was filtrated and washed with ethanol and ether to obtain the subtitled compound with a yield of 85% (3.16 g).
[64]	1H-NMR(D2O/NaOH,ppm): δ 6.5(dd, 2H), 6.4(d, 1H), 4.7(d, 1H)
[65]	[α]D25 = -39 (c = 1, 1N HCl)
[66]	Melting point = 232 ~ 243 °C
(Yu, par. [62]-[66]), which involves hydrogenation of L-threo-3-(3,4-dibenzyloxyphenyl)serine with PD/C in order to obtain L-threo-3-(3,4-dibenzyloxyphenyl)serine: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

WHEREAS the process of independent claim 44 involves “(b) hydrolyzing of the compound (IV) of the following formula obtained from step (a) in presence of an acid,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,” 
wherein the intermediate “compound (IV)” in the process of independent claim 44 is the compound of independent claim 52.  THEREFORE, YU DOES NOT TEACH: 
(1) “compound (IV)” of independent claim 52, and 
(2) a method of employing “compound (IV)” in order to obtain L-threo-3-(3,4-dibenzyloxyphenyl)serine (i.e., “droxidopa”) by acid hydrolysis, which is a less costly than Yu’s Pd/C hydrogenation.  
Thus, the instant claims are distinguishable from Yu.

Conclusion
Claims 44-53 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611